Citation Nr: 1343051	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  11-27 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Senior Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to August 1984, and from February 1985 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which reopened and denied a claim for service connection for bilateral hearing loss.  The Veteran filed a Notice of Disagreement with respect to the denial of service connection for right ear hearing loss only, and filed a timely Substantive Appeal following the Statement of the Case that was issued as to this matter in September 2011.  

It should be noted that the RO originally denied service connection for bilateral hearing loss in a rating action dated in August 1998, and that as a result of the Veteran's failure to file a timely appeal with respect to this decision, this decision became final.  However, since this rating action, the Veteran has provided additional service department records that relate to his second period of active service.  In such an instance, where VA receives relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement of new and material evidence.  38 C.F.R. § 3.156(c) (2013).  Therefore, the Board will proceed with the instant claim on a de novo basis, as opposed to a petition to reopen a previously denied claim for service connection for right ear hearing loss.  The Board has accordingly characterized the issue as reflected on the title page of this remand.

In March 2012, the Veteran testified at a hearing before the undersigned.  A transcript of that hearing has been associated with the record.

The Board has reviewed the Veteran's physical claims file, and his electronic file through the "Virtual VA" system, to ensure a complete review of the evidence in this case.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

Initially, the Board notes that the RO has most recently denied the claim on the basis that the Veteran's right ear hearing loss as demonstrated in VA audiological results obtained in January 2010 do not meet the requirements found in 38 C.F.R. § 3.385 (2013).  Given the fact that the Veteran was a machine gunner throughout service and that his exposure to significant noise during service is therefore conceded, and the fact that the Veteran has credibly testified in March 2012 to the worsening of his hearing since the January 2010 examination, the Board finds that he should be provided with a new examination to determine whether he now meets the standards found in 38 C.F.R. § 3.385, and if so, whether he had right ear hearing loss that is related to active service.

Moreover, the Board's examination of the record further reveals that while right ear hearing thresholds consistent with 38 C.F.R. § 3.385 were actually demonstrated at the time of the Veteran's entrance examination in April 1980, those findings did not result in a diagnosis of disabling hearing loss at that time.  Consequently, the Board finds that no hearing loss disability was "noted" at the time of entry, and that the Veteran should therefore be presumed sound unless there is clear and unmistakable evidence that his right ear hearing loss preexisted service and was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  In this regard, the Board notes that at the time of service entry, the Veteran had right ear hearing thresholds at 500, 1000, 2000, 3000 and 4000 Hertz of 45, 45, 45, 30, and 15 decibels, whereas at his separation examination in August 1992, the Veteran had right ear hearing thresholds at 500, 1000, 2000, 3000, and 4000 Hertz of 45, 40, 45, 25, and 20 decibels.  Thus, the record does reflect a reduction in the Veteran's right ear hearing threshold at 4000 Hertz of 5 decibels.  Consequently, even if the Board were to find that the Veteran's right ear hearing loss preexisted service, it cannot conclude on the current record that the Veteran's right ear hearing loss was not aggravated during service.  Accordingly, for all of the above reasons, the Board finds that the Veteran should be provided with a new examination to determine whether he has current hearing loss in the right ear that meets the VA requirements set forth in 38 C.F.R. § 3.385, and if so, whether right ear hearing loss was incurred during active service.  

Since there is also an indication that the Veteran has received more recent relevant VA evaluation and treatment for his hearing loss since January 2011, an effort should also be made to obtain additional VA treatment records for the Veteran from the Indianapolis VA Medical Center, dated since January 2011.

Accordingly, the case is REMANDED for the following actions:

1.  Arrangements should be made to obtain additional relevant VA treatment records for the Veteran from the Indianapolis VA Medical Center, dated since January 2011.  

2.  Then, schedule an appropriate VA examination to determine the nature and etiology of any current right ear hearing loss disability.  The claims folder should be reviewed and that review should be indicated in the examination report.  The examiner should also fully describe the functional effects caused by the Veteran's hearing loss.  The rationale for all opinions should be provided.  Specifically, the examiner should provide the following information:

	(a)  Diagnose any current right ear hearing loss disability.

(b)  If the Veteran is shown to have current right ear hearing loss disability, the examiner should state whether this disability clearly and unmistakably pre-existed service.  The examiner should cite to any evidence of record that demonstrates that the disability clearly and unmistakably existed prior to service.

(c)  If right ear hearing loss disability pre-existed service, the examiner should provide an opinion as to whether it was aggravated by the Veteran's period of active service.  Aggravation means a permanent worsening of the underlying condition beyond the natural progress of the disease.

(d)  The examiner should provide an opinion as to whether there is clear and unmistakable evidence that the Veteran's right ear hearing loss disability was not aggravated beyond the natural progression of the disorder by the Veteran's active service.

	(e)  If the examiner determines that the Veteran's right ear hearing loss disability did not clearly and unmistakably pre-exist service and/or was not aggravated thereby, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or more probability) that any current right ear hearing loss disability was incurred in or aggravated by the Veteran's active service or manifested within one year after the Veteran's period of active duty.  In rendering the requested opinions, the physician should specifically consider and discuss the Veteran's contentions, the March 2012 hearing transcript, and his VA medical records and opinion(s).  The examiner should also consider the Veteran's statements and testimony regarding the continuity of symptomatology.

If the examiner determines that he or she cannot provide an opinion on the issue at hand without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.

3.  Thereafter, readjudicate the Veteran's claim.  If the benefits sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case, and an appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other





appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

